  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 1 of 18 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



THE TRUSTEES OF COLUMBIA                  )
UNIVERSITY IN THE CITY OF NEW             )
YORK and                                  )
QIAGEN SCIENCES, LLC,                     )
                                          )      Civil Action No. __________
                   Plaintiffs,            )
                                          )
                                          )      JURY TRIAL DEMANDED
       v.                                 )
                                          )
                                          )
ILLUMINA, INC.                            )
                                          )
                   Defendant.             )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs The Trustees of Columbia University in the City of New York (“Columbia

University”) and QIAGEN Sciences, LLC (“QIAGEN”) (collectively “Plaintiffs”), by and

through their undersigned counsel, for their Complaint against Defendant Illumina, Inc.

(“Illumina”), allege as follows:


                                        THE PARTIES

       1.      Plaintiff Columbia University is one of the world’s leading institutions of higher

education, located at 535 West 116th Street, New York, New York 10027. It is a non-profit

educational corporation formed by special act of the Legislature of the State of New York.

       2.      Plaintiff QIAGEN Sciences, LLC is a Delaware company having its principal

place of business at 19300 Germantown Road, Germantown, MD 20874. QIAGEN Sciences,

LLC is the successor-in-interest to QIAGEN Waltham, Inc. as a result of a merger effective

December 31, 2017.
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 2 of 18 PageID #: 2



       3.      Upon information and belief, Defendant Illumina, Inc. is a Delaware corporation

having its principal place of business at 5200 Illumina Way, San Diego, California 92122.

                                 JURISDICTION AND VENUE

       4.      This action arises under the Patent Laws of the United States of America, 35

U.S.C. § 1 et seq.

       5.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

and 28 U.S.C. § 1338(a) because this is a civil action arising under the Patent Act.

       6.      This Court has personal jurisdiction over Illumina because Illumina is

incorporated in the State of Delaware.

       7.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Illumina is

incorporated in the State of Delaware and thus resides in this District.

                                         BACKGROUND

       The Patents-in-Suit

       8.      On September 10, 2019, the United States Patent and Trademark Office

(“USPTO”) duly issued United States Patent No. 10,407,458 (“the ’458 Patent”), entitled

“Massive Parallel Method for Decoding DNA and RNA,” in the names of inventors Jingyue Ju,

Zengmin Li, John Robert Edwards, and Yasuhiro Itagaki.

       9.      On September 10, 2019, the USPTO duly issued United States Patent No.

10,407,459 (“the ’459 Patent”), entitled “Massive Parallel Method for Decoding DNA and

RNA,” in the names of inventors Jingyue Ju, Zengmin Li, John Robert Edwards, and Yasuhiro

Itagaki.

       10.     Columbia University owns by assignment all right, title, and interest in and to the

’458 Patent and the ’459 Patent (collectively “the Patents-in-Suit”).

       11.     QIAGEN is the exclusive licensee of the Patents-in-Suit.
                                                -2-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 3 of 18 PageID #: 3



        12.       On January 31, 2019, the application that issued as the ’458 Patent published as

US2019/0031704. A true and correct copy of US2019/0031704 is attached hereto as Exhibit 1.

        13.       On March 21, 2019, the application that issued as the ’459 Patent published as

US2019/0085014 (collectively with US2019/0031704, “the Published Applications”). A true

and correct copy of US2019/0085014 is attached hereto as Exhibit 2.

        14.       The inventions as claimed in the Patents-in-Suit are identical to the inventions as

claimed in the Published Applications.

        15.       Illumina is a large and sophisticated company that has been a party to patent

litigation with Columbia University and QIAGEN, and thus, on information and belief, Illumina

monitors patent applications involving DNA sequencing technology and was aware of the

content of each of the claims of the ’458 Patent on or after they were published on January 31,

2019, and the content of each of the claims of the ’459 Patent on or after they were published on

March 21, 2019.

        Nucleotides and DNA Sequencing

        16.       The Patents-in-Suit relate to modified versions of nucleotides (known as

“nucleotide analogues”) and methods of using such nucleotide analogues for sequencing DNA

(deoxyribonucleic acid). DNA encodes the genetic information of living organisms. DNA

consists of smaller building blocks called nucleotides; the sequence of the nucleotides determines

hereditary traits in living organisms. DNA sequencing—i.e., determining the order of the

nucleotides in a DNA strand—is of enormous importance for a wide variety of applications in

medicine, biotechnology, and other fields. For example, by sequencing the DNA of individuals

with a particular disease or the DNA in tumor cells, medical researchers and physicians may

learn the genetic basis for the disease or tumor and may design or provide therapies specifically

targeted to it.
                                                  -3-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 4 of 18 PageID #: 4



       17.     A nucleotide consists of a sugar, a base, and one or more phosphate groups, as

shown below. Nucleotides are identified by their bases, which form the genetic code of DNA.

There are four different nucleotide bases—an adenine (“A”), a guanine (“G”), a cytosine (“C”),

and a thymine (“T”). A and G are known as “purine” bases, while C and T are “pyrimidine”

bases. The sugar in the nucleotide contains five carbon atoms, conventionally numbered 1′

through 5′. When the nucleotide is found in isolation, a hydroxyl group (OH) is attached at the 3′

position and is referred to as the 3′-OH group (circled below). The nucleotide depicted below is

called a deoxyribonucleotide triphosphate.




       18.     DNA consists of a chain of nucleotides, held together by bonds between a

phosphate group of one nucleotide and a 3′-OH group of another nucleotide. In nature, two such

chains of nucleotides form a double helix structure (forming a DNA double helix). Bonds

between complementary base pairs hold the chains together, and base pairs always bond in the

same way: A always pairs with T; C always pairs with G. These bonds between complementary

base pairs form the “cross-bars” in the DNA double helix while the bonds between the phosphate

group of one nucleotide and the 3′-OH group of the adjacent nucleotide form the “backbone” of

the DNA double helix.

       19.     To duplicate, or “synthesize,” DNA, the two strands of the DNA double helix are


                                              -4-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 5 of 18 PageID #: 5



first unwound and separated. Each strand of nucleotides can then serve as the template for the

production (or copying) of a complementary strand. Synthesis of DNA typically begins with the

use of a short strand of nucleotides, called a primer, which is designed to match, and therefore

bind to, the corresponding nucleotides at the beginning of the template strand to be copied, as

shown below. An enzyme called a polymerase extends the primer along the template by adding

nucleotides with bases that are complementary to the nucleotides of the template being copied

via the base-pairing rules: A-T and C-G. For example, if the next nucleotide in the template to

be copied has a G base, the polymerase would incorporate into the growing primer chain a

nucleotide with a complementary C base.




         20.   As shown above, each letter in a square is a nucleotide. The polymerase also

facilitates the formation of a bond between a phosphate group at the 5′-position of a free

nucleotide and the 3′-OH group of the last nucleotide incorporated into the growing copy, thus

adding the next nucleotide to the growing strand.

         21.   This reaction can only occur when the last nucleotide in the growing strand has a

3′-OH group available for linking to a phosphate group of an incoming nucleotide, as shown

below.




                                               -5-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 6 of 18 PageID #: 6




       Columbia University’s Patents-in-Suit

       22.     The Patents-in-Suit disclose and claim nucleotide analogues that are useful in a

type of “next generation sequencing” (or “NGS”) technology called “sequencing by synthesis”

(“SBS”). NGS technologies are used in a variety of medical and research applications,

including identifying genes and polymorphisms associated with disease and with individual

variability in drug response, and are important to genomics research and discovery,

particularly in the emerging field of personalized precision medicine, which seeks to use a

patient’s own genomic DNA sequence information as the basis for individualized healthcare.

       23.     Generally speaking, SBS involves the use of modified nucleotides that take

advantage of the foregoing reaction used to grow a DNA strand. The method uses modified

nucleotides with removable “caps” (also called “protecting groups,” or “blocking groups”)

attached to the 3′-OH group on the sugar portion of the nucleotide. The modified nucleotides

also have detectable labels attached to them, to signal whether the nucleotides are an A, C, T, or

G. When a polymerase incorporates such a nucleotide into a growing chain, the synthesis stops

because the 3′-OH group—where the polymerase would otherwise be used to join with the

phosphate group of the next nucleotide—is blocked by the cap. Once the process is stopped, the

                                               -6-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 7 of 18 PageID #: 7



label on the nucleotide is detected to identify which base was incorporated. After the label is

detected, the label and the cap are removed (or “cleaved”), allowing the polymerase to add

another labeled nucleotide to the chain for continuous DNA sequencing.

       24.     The Patents-in-Suit teach nucleotide analogues that use a small cleavable

chemical moiety with certain structural features to cap the 3′-OH group of the deoxyribose, along

with cleavable labels attached to the base of each nucleotide. They further teach that the

cleavable chemical cap “is stable during the polymerase reaction” and “does not interfere with

the recognition of the nucleotide analogue by polymerase as a substrate,” and that “the growing

strand of DNA should survive the . . . cleavage process[] . . . .”

       25.     In addition to teaching the use of small chemically cleavable capping groups, the

Patents-in-Suit also exclude certain chemical groups for use as caps in this SBS method. For

example, the Patents-in-Suit claim that the “OR” of the nucleotide is not a methoxy or an ester

group, and the “R” of the nucleotide does not contain a ketone group. Similarly, certain claims

of the Patents-in-Suit recite that the “R” group (i.e., the cap) is not a –CH2CH=CH2 group, and

certain claims of the Patents-in-Suit recite that the “OR” group is not an allyl ether group.

       26.     For example, claim 1 of the ’459 Patent recites:

               1. An adenine deoxyribonucleotide analogue having the structure:




                                                -7-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 8 of 18 PageID #: 8



               wherein R (a) represents a small, chemically cleavable, chemical
                 group capping the oxygen at the 3′ position of the deoxyribose
                 of the deoxyribonucleotide analogue, (b) does not interfere with
                 recognition of the analogue as a substrate by a DNA
                 polymerase, (c) is stable during a DNA polymerase reaction, (d)
                 does not contain a ketone group, and (e) is not a –CH2CH=CH2
                 group;

               wherein OR is not a methoxy group or an ester group;

               wherein the covalent bond between the 3′-oxygen and R is stable
                 during a DNA polymerase reaction;

               wherein tag represents a detectable fluorescent moiety;

               wherein Y represents a chemically cleavable, chemical linker
                 which (a) does not interfere with recognition of the analogue as
                 a substrate by a DNA polymerase and (b) is stable during a
                 DNA polymerase reaction; and

               wherein the adenine deoxyribonucleotide analogue:

                   i) is recognized as a substrate by a DNA polymerase,

                   ii) is incorporated at the end of a growing strand of DNA during
                      a DNA polymerase reaction,

                   iii) produces a 3′-OH group on the deoxyribose upon cleavage
                      of R,

                   iv) no longer includes a tag on the base upon cleavage of Y,
                     and

                   v) is capable of forming hydrogen bonds with thymine or a
                     thymine nucleotide analogue.

       Illumina Makes, Uses, and Sells Nucleotide Analogues that Infringe the Patents-in-Suit

       27.     Illumina manufactures, uses, imports and/or sells DNA sequencing instruments

that infringe the Patents-in-Suit (the “Accused Instruments”). These Accused Instruments

include, but are not limited to, at least the following:

                   a. HiSeq X Ten system, HiSeq X Five system, HiSeq 2500 system, HiSeq


                                                 -8-
  Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 9 of 18 PageID #: 9



3000 system, HiSeq 4000 system, MiSeq system, MiSeqDx system, and MiSeq FGx system

(collectively “4-Channel Accused Instruments”),

                   b. MiniSeq system, NextSeq 500 system, NextSeq 550 system, NextSeq

550Dx system, NovaSeq 5000 system, and NovaSeq 6000 system (collectively “2-Channel

Accused Instruments”), and

                   c. iSeq 100 (“1-Channel Accused Instrument”).

       28.     Illumina manufactures, uses, imports, and/or sells a number of reagent kits

containing nucleotide analogues that are sold for use with the Accused Instruments and infringe

the Patents-in-Suit (the “Accused Kits”). These Accused Kits include, but are not limited to, at

least the following:

                   a. HiSeq 3000/4000 SBS Kit, HiSeq Rapid SBS Kit v2, HiSeq SBS Kit v4,

HiSeq X Reagent Kits, MiSeq FGx Reagent Kit, MiSeq Reagent Kit v3, MiSeq Reagent Kits v2,

MiSeq Cystic Fibrosis 139-Variant Assay, MiSeq Cystic Fibrosis Clinical Sequencing Assay,

MiSeq Universal Kit, VeriSeq PGS Kit, TruSight Cardio Sequencing Kit, TruSight One

Sequencing Panels, TruSight Inherited Disease Sequencing Panel, Extended RAS Panel, TruSeq

Rapid SBS Kits (200 Cycle and 50 Cycle) – HS, TruSeq SBS Kit v3-HS, and TruSeq SBS Kit

v5-GA (collectively “4-Channel Accused Kits”),

                   b. MiniSeq Reagent Kit, NextSeq 500/550 v2 and v2.1 Kits, NextSeq

500/550 v2.5 Kits, NextSeq 550Dx Reagents, and NovaSeq Reagent Kits (collectively “2-

Channel Accused Kits”), and

                   c. iSeq 100 Reagents (“1-Channel Accused Kit”).

       29.     Illumina also offers DNA sequencing services, including Illumina FastTrack

Sequencing Services, Illumina Clinical Sequencing Services, and Verifi Prenatal Test



                                               -9-
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 10 of 18 PageID #: 10



(collectively “Accused Services”), in which it tests samples for a fee, on information and belief

using the Accused Kits and Accused Instruments to do so. For example, as Illumina states on its

website, “Illumina offers a diverse portfolio of array and next-generation sequencing (NGS)

services to support a broad range of genomic applications. . . . Armed with proven Illumina NGS

and array technologies and a network of scientific experts, customers are increasingly

empowered to accelerate opportunities for discovery.” See

https://www.illumina.com/services.html (emphasis added) (attached as Exhibit 3).

       30.     On November 6, 2008, authors from Illumina and others published an article in

Nature titled “Accurate Whole Human Genome Sequencing using Reversible Terminator

Chemistry” (“Bentley article”). A true and correct copy of the Bentley article is attached hereto

as Exhibit 4. Along with the Bentley article, Nature also published “Supplementary

Information” that provides more detail regarding Illumina’s sequencing methods that Illumina

published in the Bentley article. A true and correct copy of the Supplementary Information is

attached hereto as Exhibit 5.

       31.     Illumina states in the Bentley article that the sequencing methods shown in the

article are “the basis for the standard protocols now available from Illumina, Inc.” Ex. 4 at 58.

Accordingly, on information and belief, the nucleotide analogues described in the Bentley article

and Supplementary Information are the same as (or substantially the same as) the nucleotide

analogues contained in the Accused Kits.

       32.     Illumina’s disclosures in the Bentley article and its Supplementary Information

confirm that Illumina uses the claimed deoxyribonucleotide analogues in Illumina’s sequencing

technology. For example, the Bentley article provides that “[t]o ensure base-by-base nucleotide

incorporation in a stepwise manner, [Illumina uses] a set of four reversible terminators, 3ʹ-O-



                                               - 10 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 11 of 18 PageID #: 11



azidomethyl 2ʹ-deoxynucleoside triphosphates (A, C, G and T), each labelled with a different

removable fluorophore (Supplementary Fig. 1a).” Ex. 4 at 53. Fig. 1a from the Supplementary

Information provides the “[s]tructure of the reversible terminator 3ʼ-O-azidomethyl 2ʼ-

deoxythymine triphosphate (T) labelled with a removable fluorophore.” Ex. 5 at 14, Fig. S1.a.




Although only the structure for the thymine (T) nucleotide is provided, the Bentley article

indicates that the A, C, and G nucleotides each have the same protecting group. Ex. 4 at 53.

       33.     On information and belief, the adenine, cytosine, guanine, and thymine

nucleotides contained in the 4-Channel Accused Kits, the adenine, cytosine, and thymine

nucleotides contained in the 2-Channel Accused Kits, and the adenine and thymine nucleotides

contained in the 1-Channel Accused Kit each have the same general structure as the nucleotide

shown in paragraph 32 (i.e., an azidomethyl capping group attached to the 3’ oxygen and a

fluorophore attached to the base via a cleavable linker). See Illumina CMOS Chip and One-

Channel SBS Chemistry at p. 2 (attached as Exhibit 6).

       34.     On information and belief, during the use of the 1-Channel Accused Kit in the 1-

Channel Accused Instrument, the cytosine nucleotide has the same general structure as the

nucleotide shown in paragraph 32 (i.e., an azidomethyl capping group attached to the 3’ oxygen

and a fluorophore attached to the base via a cleavable linker). Ex. 6 at 2.

       35.     To demonstrate how Illumina’s nucleotide analogues and/or their use in

sequencing methods infringe the Patents-in-Suit, attached as Exhibits 7-8 are preliminary and


                                               - 11 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 12 of 18 PageID #: 12



exemplary claim charts. These charts are illustrative only and not intended to limit Plaintiffs’

right to modify these charts or provide any other claim charts or allege that other Illumina

nucleotide analogues infringe each of the Patents-in-Suit. Exhibits 7-8 are hereby incorporated

by reference in their entirety.

        36.     Each claim element in Exhibits 7-8 that is mapped to Illumina’s nucleotide

analogues and/or Illumina’s sequencing methods shall be considered an allegation within the

meaning of the Federal Rules of Civil Procedure and therefore a response to each allegation is

required.

        37.     On information and belief, Illumina directly and willfully infringes the claims of

each of the Patents-in-Suit pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of

equivalents, by making, using, offering for sale, selling, and/or importing into the United States

the Accused Kits or by performing the Accused Services. Illumina also actively induces

infringement of the Patents-in-Suit pursuant to 35 U.S.C. § 271(b).

                                             COUNT I

                           Infringement of U.S. Patent No. 10,407,458

        38.     Plaintiffs re-allege and incorporate by reference the allegations contained in

paragraphs 1-37 above.

        39.     Illumina directly infringes claims 1-2 of the ’458 Patent, literally or under the

doctrine of equivalents, by making, using, offering for sale, selling, and/or importing into the

United States the 4-Channel Accused Kits, and/or by using the 4-Channel Accused Kits to

perform the Accused Services in the United States. Attached as Exhibit 7 is a claim chart

showing specifically element-by-element how Illumina’s 4-Channel Accused Kits infringe

claims 1-2 of the ’458 Patent.



                                                - 12 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 13 of 18 PageID #: 13



       40.      Illumina’s sale of 4-Channel Accused Instruments also actively induces, and

continues to actively induce, infringement of claims 1-2 of the ’458 Patent in violation of 35

U.S.C. § 271(b). Users of the 4-Channel Accused Kits, including Illumina’s customers, directly

infringe claims 1-2 of the ’458 Patent when they use the 4-Channel Accused Kits with the 4-

Channel Accused Instruments. Illumina knowingly induces the users of the 4-Channel Accused

Kits to infringe by selling to such users the 4-Channel Accused Instruments with instructions

(attached hereto as Exhibit 9) that the 4-Channel Accused Instruments can only be used with the

4-Channel Accused Kits. See, e.g., Ex. 9 at 9 (“The MiSeq Reagent Kit is a single-use reagent

kit required to perform a sequencing run. It is available in different types and sizes. Each type of

MiSeq Reagent Kit includes a kit-specific flow cell type and all reagents required for performing

a run.”). Based on the allegations in this Complaint, and the attached claim chart, Illumina has

knowledge that use of the 4-Channel Accused Kits by its customers infringes claims 1-2 of the

’458 Patent.

       41.      Illumina’s infringement of the ’458 Patent is damaging and will continue to

damage Plaintiffs.

       42.      Illumina’s continuing infringement of the ’458 Patent will irreparably harm

Plaintiffs, and Illumina’s infringement will continue unless enjoined by this Court pursuant to 35

U.S.C. § 283.

       43.      Illumina is a large and sophisticated company that is highly experienced with

patent litigation generally, and litigation involving Columbia University’s patents specifically.

In July 2017, Plaintiffs sued Illumina on a patent from the same family as the Patents-in-Suit.

See The Trustees of Columbia University in the City of New York and QIAGEN Sciences, LLC v.

Illumina Inc., C.A. No. 17-973 (CFC) (D. Del.). In that action, Plaintiffs thereafter amended the



                                               - 13 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 14 of 18 PageID #: 14



complaint three times to assert additional issued patents from the same patent family as the

current Patents-in-Suit. In addition, Columbia University and Illumina are parties to IPR2018-

00291, wherein on March 15, 2019, Columbia University filed Supplemental Mandatory Notices

informing Illumina that Columbia University was prosecuting ten patent applications, including

U.S. Application No. 16/149,098, which published as US2019/0031704 and issued as the ’458

Patent. The Trustees of Columbia University in the City of New York v. Illumina, Inc., IPR2018-

00291, Paper No. 60 (March 15, 2019). The ’458 Patent claims are identical to those published

in US2019/0031704. On March 26, 2019, Illumina acknowledged in a Paper filed in IPR2018-

00291 that it had knowledge of the pending patent applications. The Trustees of Columbia

University in the City of New York v. Illumina, Inc., IPR2018-00291, Paper No. 63 at 3 (March

26, 2019) (“Columbia is prosecuting an additional 10 pending applications . . . [s]hould any of

those issue, it is likely that the Parties will be back before the Board yet again[.]”). Thus, on

information and belief, Illumina was monitoring the patent applications in the family of the

Patents-in-Suit and, thus, aware of the content of claims 1-2 of the ’458 Patent on or soon after

they were published on January 31, 2019.

       44.     On information and belief, Illumina’s infringement of the ’458 Patent will be

willful, justifying an award of increased damages and making this an exceptional case entitling

Plaintiffs to reasonable attorneys’ fees pursuant to 35 U.S.C. § 285.

                                             COUNT II

                           Infringement of U.S. Patent No. 10,407,459

       45.     Plaintiffs re-allege and incorporate by reference the allegations contained in

paragraphs 1-44 above.

       46.     Illumina directly infringes claims 1-2 of the ’459 Patent, literally or under the



                                                - 14 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 15 of 18 PageID #: 15



doctrine of equivalents, by making, using, offering for sale, selling, and/or importing into the

United States the Accused Kits, and/or by using the Accused Kits to perform the Accused

Services in the United States. Attached as Exhibit 8 is a claim chart showing specifically

element-by-element how Illumina’s Accused Kits infringe claims 1-2 of the ’459 Patent.

       47.     Illumina’s sale of the Accused Instruments also actively induces, and continues to

actively induce, infringement of claims 1-2 of the ’459 Patent in violation of 35 U.S.C. § 271(b).

Users of the Accused Kits, including Illumina’s customers, directly infringe claims 1-2 of the

’459 Patent when they use the Accused Kits with the Accused Instruments. Illumina knowingly

induces the users of the Accused Kits to infringe by selling to such users the Accused

Instruments with instructions (attached hereto as Exhibits 9-11) that the Accused Instruments can

only be used with the Accused Kits. See, e.g., Ex. 9 at 9 (“The MiSeq Reagent Kit is a single-

use reagent kit required to perform a sequencing run. It is available in different types and sizes.

Each type of MiSeq Reagent Kit includes a kit-specific flow cell type and all reagents required

for performing a run.”); Ex. 10 at 5 (“Performing a sequencing run on the MiniSeq System

requires a single-use MiniSeq Kit. Each kit includes a flow cell and the reagents required for a

sequencing run.”); Ex. 11 at 7 (“Performing a run on the iSeq 100 System requires one single-use

iSeq 100 i1 Reagents kit.”) Based on the allegations in this Complaint and the attached claim

chart, Illumina has knowledge that use of the Accused Kits by its customers infringes claims 1-2

of the ’459 Patent.

       48.     Illumina’s infringement of the ’459 Patent is damaging and will continue to

damage Plaintiffs.

       49.     Illumina’s continuing infringement of the ’459 Patent will irreparably harm

Plaintiffs, and Illumina’s infringement will continue unless enjoined by this Court pursuant to 35



                                               - 15 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 16 of 18 PageID #: 16



U.S.C. § 283.

       50.      Illumina is a large and sophisticated company that is highly experienced with

patent litigation generally, and litigation involving Columbia University’s patents specifically.

In July 2017, Plaintiffs sued Illumina on a patent from the same family as the Patents-in-Suit.

See The Trustees of Columbia University in the City of New York and QIAGEN Sciences, LLC v.

Illumina Inc., C.A. No. 17-973 (CFC) (D. Del.). In that action, Plaintiffs thereafter amended the

complaint three times to assert additional issued patents from the same patent family as the

current Patents-in-Suit. In addition, Columbia University and Illumina are parties to IPR2018-

00291, wherein on March 15, 2019, Columbia University filed Supplemental Mandatory Notices

informing Illumina that Columbia University was prosecuting ten patent applications, including

U.S. Application No. 16/149,114, which published as US2019/0085014 and issued as the ’459

Patent. The Trustees of Columbia University in the City of New York v. Illumina, Inc., IPR2018-

00291, Paper No. 60 (March 15, 2019). The ’459 Patent claims are identical to those published

in US2019/0085014. On March 26, 2019, Illumina acknowledged in a Paper filed in IPR2018-

00291 that it had knowledge of the pending patent applications. The Trustees of Columbia

University in the City of New York v. Illumina, Inc., IPR2018-00291, Paper No. 63 at 3 (March

26, 2019) (“Columbia is prosecuting an additional 10 pending applications . . . [s]hould any of

those issue, it is likely that the Parties will be back before the Board yet again[.]”). Thus, on

information and belief, Illumina was monitoring the patent applications in the family of the

Patents-in-Suit and, thus, aware of the content of claims 1-2 of the ’459 Patent on or soon after

they were published on March 21, 2019.

       51.      On information and belief, Illumina’s infringement of the ’459 Patent will be

willful, justifying an award of increased damages and making this an exceptional case entitling



                                                - 16 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 17 of 18 PageID #: 17



Plaintiffs to reasonable attorneys’ fees pursuant to 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Illumina, granting Plaintiffs the following relief:


       A.      A judgment holding Illumina liable for direct and indirect infringement of the

Patents-in-Suit and for violating Plaintiffs’ provisional rights in the Patents-in-Suit;

       B.      Damages resulting from Illumina’s infringement of the Patents-in-Suit in an

amount to be proven at trial, but no less than a reasonable royalty, such damages to be increased

up to three times as a result of Illumina’s willful infringement, together with pre-judgment and

post-judgment interest;

       C.      A reasonable royalty resulting from Illumina’s violation of Plaintiffs’ provisional

rights under 35 U.S.C. § 154(d), together with pre-judgment and post-judgment interest;

       D.      An injunction permanently enjoining Illumina under 35 U.S.C. § 283 from

infringing the Patents-in-Suit, including by specifically prohibiting Illumina from making, using,

offering for sale, selling, and/or importing into the Unites States any product which falls within

the scope of the Patents-in-Suit;

       E.      A judgment holding this to be an exceptional case, and an award to Plaintiffs of

their attorneys’ fees and costs pursuant to 35 U.S.C. § 285; and

       F.      Such other and further relief as the Court deems just and equitable.




                                                - 17 -
 Case 1:19-cv-01681-UNA Document 1 Filed 09/10/19 Page 18 of 18 PageID #: 18



                                  DEMAND FOR JURY TRIAL


       Pursuant to Federal Rule of Civil Procedure 38(b) and D. Del. LR 38.1, Plaintiffs hereby

demand a trial by jury on all issues so triable.


                                                       MORRIS, NICHOLS, ARSHT & TUNNELL
                                                       LLP

                                                       /s/ Jack B. Blumenfeld
                                                       Jack B. Blumenfeld (#1014)
                                                       Derek J. Fahnestock (#4705)
                                                       1201 North Market Street
                                                       P.O. Box 1347
                                                       Wilmington DE 19899-1347
OF COUNSEL:                                            (302) 658-9200
                                                       jblumenfeld@mnat.com
John D. Murnane                                        dfahnestock@mnat.com
Robert S. Schwartz
Justin J. Oliver                                       Attorneys for Plaintiff The Trustees of
Zachary L. Garrett                                     Columbia University in the City of New York
VENABLE LLP
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

                                                       BALLARD SPAHR LLP

                                                       /s/ Beth Moskow-Schnoll
                                                       Beth Moskow-Schnoll (#2900)
                                                       Brittany M. Giusini (#6034)
                                                       919 N. Market Street, 11th Floor
OF COUNSEL:                                            Wilmington, DE 19801-3034
                                                       (302) 252-4465
Robert R. Baron, Jr.                                   moskowb@ballardspahr.com
Marc S. Segal                                          giusinib@ballardspahr.com
BALLARD SPAHR LLP
1735 Market Street, 51st Floor                         Attorneys for Plaintiff QIAGEN Sciences, LLC
Philadelphia, PA 19103-7599
(215) 665-8500


September 10, 2019



                                                   - 18 -
